UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 26, 2014 DIRECTVIEW HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-53741 20-5874633 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 21218 Saint Andrews Blvd., suite 323, Boca Raton, FL (Address of principal executive offices) (561) 750-9777 (Registrant’s telephone number, including area code) oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On May 26, 2014, DirectView Holdings, Inc. a Delaware corporation (the “Company”) and Legacy Construction Company of Colorado, LLC, a Colorado limited liability company (“Legacy”), entered into a Lease Agreement for office space located at 925 West Kenyan Avenue, Suite 5, Englewood, Colorado 80110. Pursuant to the Lease Agreement, the Company will pay annual rent of $7,200. The term of the Lease Agreement is twelve months beginning June 1, 2014 and ending June 1, 2015 (the “Term”). The Company, at its sole discretion, has the option to renew the Term for an additional twelve month period. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECTVIEW HOLDINGS, INC. Dated: May 29, 2014 By: /s/Roger Ralston Name: Roger Ralston Title: Chief Executive Officer 3
